Title: To Benjamin Franklin from Veuve Jean Martin Smets, 1 August 1778
From: Smets, Veuve Jean Martin
To: Franklin, Benjamin


Monsieur
Anvers le ler Aout 1778
La presente etant uniquement pour avoir l’honneur de vous prevenir de vous avoir Expedié par la diligence ordinaire un pacquet a votre adresse reçu de Monsieur Aychmayer de Rotterdam, esperant que vous l’aurez deja Reçu bien Conditionne, charmez que cette occasion me procure Celle de vous offrir mes Services, vous priant de disposez de moi, et de me Croire avec un profond Respect Monsieur Votre tres humble et tres obeissante Servante
Veuve Jean Martin Smets
 
Addressed: A Son Excellence / Monsieur Le Docteur franklin / Ministre Plenipotentiaire de LL.hh.PP. / les Seigneurs Etats unis de Lamerique / Pres de S.M.F. / a Paris
Endorsed: Veuve Smets Packet never receiv’d Anvers ler aout 1778
